Case 1:20-cv-01710-BAH Document 4-13 Filed 06/25/20 Page 1 of 3




Exhibit A
6/21/2020                                    Case 1:20-cv-01710-BAH      Document
                                                              Open Technology             4-13
                                                                              Fund Mail - Fwd: New Filed    06/25/20
                                                                                                   limitations                Page 2 of 3
                                                                                                               on grantee operations



                                                                                                                                            Lauren Turner <lauren@opentech.fund>



  Fwd: New limitations on grantee operations
  1 message

  Libby Liu <libby@opentech.fund>                                                                                             Tue, Jun 9, 2020 at 12:17 PM
  To: Laura Cunningham <laura@opentech.fund>, Lauren Turner <lauren@opentech.fund>, Nat Kretchun <nat@opentech.fund>, heidi@opentech.fund



    Libby Liu
    CEO
    Open Technology Fund
    Ph/Signal: +1 202.446.8372
    Key id: B5E9C360


    Begin forwarded message:


            From: Grant Turner <GTurner@usagm.gov>
            Date: June 9, 2020 at 12:15:39 PM EDT
            To: Bay Fang <FangB@RFA.org>, Alberto Fernandez <afernandez@alhurra.com>, Jamie Fly <flyj@rferl.org>, Libby Liu <libby@opentech.fund>
            Cc: John Barkhamer <JBarkhamer@usagm.gov>, Thomas Layou <TLayou@usagm.gov>, David Kligerman <dkligerman@usagm.gov>, Daniel
            Hanlon <DHanlon@usagm.gov>, Diane Cullo <DCullo@usagm.gov>
            Subject: New limitations on grantee operations



            Hi All,

            We received word from the White House personnel ofﬁce that Mr. Pack was appointed and sworn into ofﬁce yesterday. This morning
            Michael sent out a couple of instructions for our federal operations which he would like extended to the grantees as well.

            I’ve passed this along to John Barkhamer and Thom, who will be in touch through the regular CFO channels, but I wanted to share
            the restrictions below with you directly.

            Effective immediately, there is a freeze on the following actions: (1) obligations for new contracts or extensions of any contract; (2) all
            personnel actions relating to hiring or promotion, and excluding retirements, and (3) all technical migrations.

            If you believe it is necessary to move on any of these matters immediately, please bring the matter to the attention of the the grants
            team in the CFO’s shop with a written justiﬁcation for the basis for such action and we will work with the CEO to clear.


https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1669038809981285552%7Cmsg-f%3A1669038809981285552&simpl=msg-f%3A1669038809981285552&mb=1   1/2
6/21/2020                                    Case 1:20-cv-01710-BAH      Document
                                                              Open Technology             4-13
                                                                              Fund Mail - Fwd: New Filed    06/25/20
                                                                                                   limitations                Page 3 of 3
                                                                                                               on grantee operations
            There may be more instructions coming from Thom, on how/whether to formalize this through the grant agreement, but I quickly wanted to share the
            limitations.

            Best,
            Grant

            Get Outlook for iOS




https://mail.google.com/mail/u/0?ik=5e9d7aa405&view=pt&search=all&permthid=thread-f%3A1669038809981285552%7Cmsg-f%3A1669038809981285552&simpl=msg-f%3A1669038809981285552&mb=1   2/2
